EXHIBIT 10.4


TERMINATION AGREEMENT




This TERMINATION AGREEMENT (this “Agreement”) is made and effective on the last
date that this Agreement is executed below  (the “Effective Date”), by and
between The Ohio State University (“OSU”), The Ohio State University Research
Foundation (“OSURF”), The Ohio State University Foundation (“OSUF”), and
Omnimmune Corp. (“Omnimmune”), collectively, the “Parties” to this Agreement.
 
OSURF entered into an Exclusive License Agreement with Omnimmune dated April 18,
2008 (the “License Agreement”).  Omnimmune entered into two separate gift
agreements, each dated April 18, 2008 (the “Gift Agreements”), the terms of
which contemplate gifts from Omnimmune to OSUF in an aggregate amount, over a
period of years, of $1,100,000.  The Parties desire to release any and all
claims between themselves, whether or not related to or arising from the License
Agreement or the Gift Agreements, arising from actions or inactions taken or not
taken, respectively, by or on behalf of OSU, OSURF, OSUF, or Omnimmune on or
prior to the Effective Date.
 
Accordingly, the Parties agree as follows:
 
1.The License Agreement and the Gift Agreements.
 
1.1Acknowledgement and Agreement of Termination.  Subject to and
contemporaneously with the payment by OSU of the consideration set forth in
Section 1.2, OSU, OSURF, OSUF, and Omnimmune acknowledge and agree that the
License Agreement and the Gift Agreements are terminated as of the Effective
Date.
 
 
 

--------------------------------------------------------------------------------

 
 
1.2Consideration.  In consideration of the termination of the License Agreement,
(i) OSU shall pay Omnimmune a one-time Termination Fee in the amount of Three
Hundred Ten Thousand Dollars ($310,000.00) within thirty (30) days of the
Effective Date by wiring same to the account designated by Omnimmune in Exhibit
A, (ii) The OSU Releasing Parties (as defined below) shall release the Omnimmune
Released Parties (as defined below) from any remaining obligations, if any,
under the License Agreement  and the Gift Agreements, and (iii) The Omnimmune
Releasing Parties (as defined below) shall release the OSU Released Parties (as
defined below) from any remaining obligations, if any, under the License
Agreement  and the Gift Agreements.  Notwithstanding any other provision hereof,
in the event that OSU fails to timely pay to Omnimmune the Termination Fee as
prescribed above, and unless waived in writing by Omnimmune, this Termination
Agreement shall be deemed null and void ab initio, shall have no force or effect
whatsoever and shall not be used or referred to for any purpose going
forward.  In that event, the rights of the Parties shall be restored as they
existed immediately prior to execution hereof. 
 
1.3Post Termination Rights.  Subject to and contemporaneously with the payment
by OSU of the Termination Fee set forth in Section 1.2, Omnimmune hereby agrees
to waive any post termination rights it may have under the License Agreement and
will cease all actions and activities related to subject matter of that
agreement (the “Technology”), including but not limited to, the
following:  responding to any RFP’s, soliciting additional licensees,
sublicensees or clients for the Technology, contacting present or potential
licensees or sublicensees of the Technology, or marketing or supporting the
Technology in any way.  Except as expressly set forth herein, the
confidentiality obligations identified in Article 10 of the License Agreement
shall remain in full force and effect.
 
 
 
 

--------------------------------------------------------------------------------

 
 
1.4 Return of Materials.  Promptly following receipt of the Termination Fee,
Omnimmune shall surrender to OSU all materials and work product in Omnimmune’s
possession or within Omnimmune’s control (except that it may retain a copy
solely for its business records and no other purpose), relating in any way to
the Technology.  Omnimmune represents and warrants that it did not file
documents or anything else with the FDA to transfer the Investigational New Drug
Application (“IND”) to Omnimmune.  Subject to and contemporaneously with the
payment by OSU of the Termination Fee set forth in Section 1.2, Omnimmune hereby
assigns to OSU any and all rights it has in the IND and agrees that OSU owns all
right, title and interest in the IND.  Omnimmune agrees to execute all documents
promptly upon OSU’s request confirming that OSU owns all rights to the IND as
well as any other rights pertaining to the Technology that OSU had before it
entered into the License Agreement with Omnimmune.
 
2.Release by Omnimmune.  Subject to and contemporaneously with the payment by
OSU of the Termination Fee set forth in Section 1.2, Omnimmune and each of its
predecessors, successors, alter egos, assigns, employees, former employees,
shareholders, managers, members, partners, officers, directors, trustees,
agents, subsidiaries, divisions, parent companies, holding companies and
affiliated corporations and organizations, and all persons acting by, through,
under or in concert with them, or any of them (collectively, the “Omnimmune
Releasing Parties”), shall and do hereby forever relieve, release, and discharge
OSU, OSURF and OSUF and each of their predecessors, successors, alter egos,
assigns, employees, former employees, shareholders, members, managers, partners,
officers, directors, trustees, agents, consultants, subsidiaries, divisions,
parent companies, holding companies, affiliated corporations and organizations,
and  all persons acting by, through, under or in concert with them, or any of
them (collectively, the “OSU Released Parties”), from any and all claims,
demands, causes of action, obligations, damages, attorneys’ fees, costs, and
liabilities of any nature whatsoever, whether or not now known, suspected, or
claimed (“Claims”), which any of Omnimmune Releasing Parties ever had, now have
or may claim to have against any of the OSU Released Parties, including, but not
limited to, any Claim arising under or related to the License Agreement and the
Gift Agreements.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
3.Release by OSU, OSURF and OSUF.  OSU, OSURF and OSUF, and each of their
respective predecessors, successors, alter egos, assigns, employees, former
employees, shareholders, managers, members, partners, officers, directors,
trustees, agents, subsidiaries, divisions, parent companies, holding companies
and affiliated corporations and organizations, and all persons acting by,
through, under or in concert with them, or any of them (collectively, the “OSU
Releasing Parties”), shall and do hereby forever relieve, release and discharge
Omnimmune, and each of its predecessors, successors, alter egos, assigns,
employees, former employees, shareholders, members, managers, partners,
officers, directors, trustees, agents, consultants, subsidiaries, divisions,
parent companies, holding companies and affiliated corporations and
organizations, and all persons acting by, through, under or in concert with
them, or any of them (collectively, the “Omnimmune Released Parties”), from any
and all Claims, which any of the OSU Releasing Parties ever had, now have or may
claim to have against any of Omnimmune Released Parties, including, but not
limited to, any Claim arising under or related to the License Agreement and the
Gift Agreements.
 
4.Complete Release of Known and Unknown Claims.  The releases stated in Sections
2 and 3 of this Agreement (collectively, the “Releases”) are general releases of
all Claims of any nature whatsoever that are described in the Releases and are
intended to encompass all known and unknown, foreseen and unforeseen Claims that
any of Omnimmune Releasing Parties or OSU Releasing Parties might have against
any of the OSU Released Parties or Omnimmune Released Parties, respectively,
except for any Claims which might arise from the terms of this Agreement or from
actions or inactions taken or not taken, respectively, by or on behalf of either
OSU, OSURF, OSUF or Omnimmune after the Effective Date.
 
5.Voluntary Release.  Each Party is entering into this Agreement freely and
voluntarily and not acting under any misapprehension as to the effect hereof,
and has acted and does hereby act freely and voluntarily and not under any
coercion or duress, and acknowledges that good and valuable consideration was
and has been received for this Agreement.
 
6.Mutual Representations and Warranties.  Each Party represents and warrants to
the other the following:
 
a.This Agreement is a valid and binding obligation of such Party and is
enforceable against such Party in accordance with its terms.
 
b.No further consent or approval is required by any person, board or entity for
such Party to satisfy such Party’s obligations created by this Agreement.
 
c.Such Party has relied upon its own investigation and analysis of the facts and
not on any statement or representation made by any other party in choosing to
enter into this Agreement and the transactions contemplated herein.
 
 
 

--------------------------------------------------------------------------------

 
 

 
7.Miscellaneous.
 
a.The Parties shall have a continuing obligation to execute and deliver such
instruments and perform such acts as may be appropriate or necessary from time
to time to effectuate the obligations contained in this Agreement.
 
b.This Agreement is the entire agreement between the Parties with respect to the
subject matter hereof and supersedes all prior agreements, oral or written,
between the Parties with respect thereto.  No claim of waiver, modification,
consent, or acquiescence with respect to any provision of this Agreement shall
be made against any Party, except on the basis of a written instrument executed
by or on behalf of such Party.
 
c.This Agreement shall inure to the benefit of and shall be binding upon the
respective successors and assigns of the Parties.
 
d.To the extent that performance is to be governed by time, time shall be deemed
to be of the essence.
 
e.This Agreement shall be governed by and construed in accordance with the laws
of the State of Ohio, without regard to its choice of law principles.  The sole
jurisdiction and venue for actions related to the subject matter of this
Agreement shall be the Ohio Court of Claims.  The Parties consent to the
jurisdiction of such court and agree that process may be served in any manner
allowed by Ohio state or U.S. federal law.
 
f.This Agreement may be executed and delivered in any number of counterparts,
each of which, when executed and delivered, shall be deemed an original, and all
of which together shall constitute the same agreement.  This Agreement may also
be executed by facsimile followed by delivery of the original executed
Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
g.If a court or other body of competent jurisdiction declares any term of this
Agreement invalid or unenforceable, then the remaining terms shall continue in
full force and effect.
 
 
[Remainder of page intentionally left blank.]
 
 
 
 

--------------------------------------------------------------------------------

 

 
Each person executing this Agreement below represents that he/she intends to
bind and possesses the authority to bind his/her respective Party to this
Agreement.
 
 
Omnimmune Corp.
 
By: /s/ Harris A.
Lichtenstein                                                                                                                     
Printed Name: Harris A. Lichtenstein                                        
Title:
CEO                                                                                       
Date:
4/27/10                                                                                  
 
 
The Ohio State University
 
By:  /s/  Geoffrey S. Chatas                                                  
Printed Name:   Geoffrey S. Chatas                
Title: SVP Business and Finance and CFO                        
Date:           
   
 
The Ohio State University Research Foundation
 
By:  /s/ Caroline Whitacre                          
Printed Name: Caroline Whitacre                                               
Title: Vice President for Research                                              
Date:  5/21/10                                                                                 
 
The Ohio State University Foundation
 
By:  /s/ Peter B.
Weiler                                                          
Printed Name: Peter B. Weiler                    
Title: President OSU Foundation                                         
Date:  5/13/10                                                                          
   



MUTUAL ACKNOWLEDGEMENT:
 
By signing below, Dr. Pravin Kaumaya hereby acknowledges and agrees that for
purposes of this Termination Agreement, he shall be considered an “OSU Releasing
Party” who is releasing all claims he may have against the “Omnimmune Released
Parties.”
 
 /s/Pravin Kaumaya,
Ph.D                                                          
                                                                                                                                     
Date:
5/3/10                                                                                  
 


By signing below, Omnimmune hereby acknowledges that that for purposes of this
Termination Agreement, Dr. Pravin Kaumaya shall be considered an “OSU Released
Party” who is being released from all claims any of the “Omnimmune Releasing
Parties” may have against him
 
OMNIMMUNE CORP.


By: /s/ Harris A.
Lichtenstein                                                    
                                           
Printed Name: Harris A.
Lichtenstein                                                                                                        
Title:  CEO                                                                                      
Date: 4/27/10                                                                                 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
Exhibit A


OMNIMMUNE WIRING INSTRUCTIONS




[INTENTIALLY LEFT BLANK]

